 

The Chefs’ Warehouse, Inc. 10-Q [chef-10q_063015.htm]

 

Exhibit 10.11

 

EMPLOYMENT AGREEMENT

PURSUANT TO PURCHASE AGREEMENTS

This EMPLOYMENT AGREEMENT PURSUANT TO PURCHASE AGREEMENTS (the “Agreement”),
dated as of April 6, 2015 (the “Effective Date”), is by and between Del Monte
Capitol Meat Company, LLC, a Delaware limited liability company with its
principal place of business at 100 East Ridge Road Ridgefield, CT 06877 (the
“Company”), The Chefs’ Warehouse, Inc., a Delaware corporation (the “Parent”)
and John DeBenedetti, a resident of Sacramento, California (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the Executive’s continuing employment with
the Company;

WHEREAS, the parties hereto are entering into this Agreement as a condition to
each of: (i) the Company’s and the Parent’s obligation to consummate the Buyer’s
purchase of substantially all of the assets of TJ Seafood, LLC and T.J.
Foodservice, Co., Inc. pursuant to the terms of that certain Asset Purchase
Agreement dated as of January 11, 2015 by and among the Company, the Parent, TJ
Seafood, LLC, T.J. Foodservice Co., Inc., the Shareholders identified therein
(including the Executive) and the Executive as the Sellers’ Representative (the
“Asset Purchase Agreement”); and (ii) the Parent’s obligation to consummate that
certain Merger Agreement dated as of January 11, 2015 by and among the Del Monte
Merger Sub, LLC, the Parent, Del Monte Capitol Meat Co., Inc., the Shareholders
identified therein and the Executive as the Sellers’ Representative (the “Merger
Agreement,” and together with the Asset Purchase Agreement, the “Purchase
Agreements”); and

WHEREAS, pursuant to the terms of the Asset Purchase Agreement the Executive has
agreed pursuant to Section 4.7 thereof, subject to subsection 4.7(f) thereof, to
certain restrictions on, among other things, his ability to (i) engage in
certain activities and (ii) solicit or hire certain employees of the Company
(the “Restrictive Covenants”).

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and covenants set forth below and other good and valuable consideration, receipt
of which is hereby acknowledged, the Company and the Executive do hereby agree
as follows:

 

 

 

 

1.

Employment. The Company hereby agrees to employ the Executive and the Executive
hereby accepts employment with the Company, upon the terms and subject to the
conditions set forth herein. The Executive shall serve as President and Chief
Executive Officer of the Company and Executive Vice President-Protein of the
Parent and such other office or offices to which Executive may be appointed or
elected by the Board of Managers of the Company (the “Board of Managers”) or the
Board of Directors of the Parent. The Executive shall report to the Chief
Executive Officer of the Parent. Subject to the direction and supervision of the
Board of Managers and the Board of Directors of the Parent, the Executive shall
perform such duties as are customarily associated with the office of President
and Chief Executive Officer of the Company and Executive Vice President-Protein
of the Parent and such other offices to which Executive may be appointed or
elected by the Board of Managers and the Board of Directors of the Parent and
such additional duties as the Board of Managers or the Board of Directors of the
Parent may determine. During the term of employment, the Executive will devote
the Executive’s best efforts and full time and attention during normal business
hours to the business and affairs of the Company. The expenditure of reasonable
amounts of time for personal, charitable and outside investment activities and
private business affairs shall not be deemed a breach of this Agreement, so long
as such activities are not in violation of Section 4.7 of the Asset Purchase
Agreement. If the Executive’s employment terminates for any reason, whether such
termination is voluntary or involuntary, the Executive will resign as a member
of the Board of Managers of the Company and as a member of the Board of
Directors of the Parent (and as a director and/or officer of any of the
Company’s or the Parent’s subsidiaries or affiliated entities) if the Executive
is then serving in such capacity, such resignation to be effective no later than
the date of termination of the Executive’s employment with the Company.

2.

Term.

2.1

Subject to the provisions of termination as hereinafter provided, the initial
term of the Executive’s employment under this Agreement shall begin on the date
hereof and shall continue for a period of forty-eight (48) months (the “Term”).

2.2

Employment Following Expiration of Term. In the event that the Executive
continues to provide services to the Company or the Parent as an employee
following the expiration of the Term, such post-expiration employment shall be
deemed to be performed on an “at-will” basis, and any party to this Agreement
may thereafter terminate such employment with or without notice and for any
reason or no reason and without any obligations determined by reference to this
Agreement. This Section 2.2 is not intended to limit the Executive’s or the
Company’s or the Parent’s rights and obligations under other agreements to which
they are parties.

3.

Compensation.

3.1

Base Salary. Until termination of the Executive’s employment with the Company
pursuant to this Agreement, the Company shall pay the Executive a base salary
(“Base Salary”) of three hundred fifty thousand dollars ($350,000.00) per annum,
which shall be payable to the Executive in regular installments in accordance
with the Company’s general payroll policies and practices. The Executive’s
compensation will be reviewed periodically by the Board of Managers of the
Company and the Board of Directors of the Parent, or a committee or subcommittee
thereof to which compensation matters have been delegated, and after taking into
consideration both the performance of the Company and the personal performance
of the Executive, the Board of Managers or the Board of Directors of the Parent,
or any such committee or subcommittee, in their sole discretion, may increase
the Executive’s compensation to any amount it may deem appropriate, but such
Base Salary shall not be decreased.

 

2

 

 

3.2

Bonus. In the event either the Company or the Executive, or both, respectively
achieve certain financial performance and personal performance targets of the
Company (as established by the Board of Managers or the Board of Directors of
the Parent, or a committee or subcommittee thereof to which compensation matters
have been delegated) pursuant to a cash compensation incentive plan or similar
plan or arrangement currently in existence or to be established by the Company
or the Parent, the Company or the Parent shall pay to the Executive an annual
cash bonus during the Term of this Agreement of up to 85% of the Executive’s
Base Salary paid for the fiscal year to which the performance targets relate
(prorated in the case of the first fiscal year of the Term) pursuant to the
terms of such plan or arrangement. This bonus, if any, shall be paid to the
Executive between January 1 and March 15 of the year following the year in which
the services which gave rise to the bonus were performed. In addition, the
Executive shall be paid a bonus equal to 15% of his Base Salary on each of the
first four anniversary dates of the Effective Date. The Board of Directors of
the Parent (or applicable committee or subcommittee) may review and revise the
terms of the cash compensation incentive plan or similar plan referenced above
at any time, after taking into consideration both the performance of the Company
and the Parent and other subsidiaries of the Parent and the personal performance
of the Executive, among other factors, and may, in their sole discretion, amend
the cash compensation incentive or similar plan or arrangement in any manner it
may deem appropriate; provided, however, that any such amendment to the plan or
arrangement shall not affect the Executive’s right to participate in such
amended plan or plans.

3.3

Benefits. The Executive shall be entitled to four (4) weeks of paid vacation
annually. In addition, the Executive shall be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any salaried employees are eligible under any existing or
future plan or program established by the Company or the Parent for salaried
employees other than the Parent’s equity-based incentive plans in which the
Executive may participate in the discretion of the Parent’s Board of Directors
or an applicable committee thereof. The Executive will participate to the extent
permissible under the terms and provisions of such plans or programs in
accordance with program provisions. These may include group hospitalization,
health, dental care, life or other insurance, tax qualified pension, savings,
thrift and profit sharing plans, termination pay programs, sick leave plans,
travel or accident insurance or disability insurance. Nothing in this Agreement
shall preclude the Company from amending or terminating any of the plans or
programs applicable to salaried or senior executives.

3.4

Expenses Incurred in Performance of Duties. The Company shall pay or promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of the Executive’s duties under
this Agreement in accordance with the Company’s policies in effect from time to
time with respect to business expenses. Notwithstanding any other provision of
this Section 3.4, the Executive shall be reimbursed for such expenses no later
than March 31 of the year following the year in which such expenses were
incurred.

3.5

Withholdings. All compensation payable hereunder shall be subject to withholding
for federal income taxes, FICA and all other applicable federal, state and local
withholding requirements.

3.6

Recoupment. Notwithstanding any other provision contained herein, any amounts
paid or payable to the Executive pursuant to this Agreement or otherwise by the
Company, including any equity compensation granted to the Executive, may be
subject to forfeiture or repayment to the Company pursuant to any clawback
policy as adopted by the Board of Managers or the Board of Directors of the
Parent from time to time and applicable to senior executives of the Company, and
Executive hereby agrees to be bound by any such policy.

 

3

 

 

4.

Termination of Agreement.

4.1

General. During the term of this Agreement, the Company may, at any time and in
its sole discretion, but subject to Sections 4.2 and 4.3, below, terminate this
Agreement with or without Cause, effective as of the date of provision of
written notice to the Executive thereof.

4.2

Effect of Termination with Cause. If the Executive’s employment with the Company
shall be terminated with Cause during the Term of this Agreement: (i) the
Company shall pay to the Executive the Base Salary earned through the date of
termination of the Executive’s employment with the Company (the “Termination
Date”); and (ii) neither the Company nor the Parent shall have any further
obligations to the Executive under this Agreement except those required to be
provided by law or under the terms of any other agreement between the Company
and the Executive. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive’s conviction of, or plea of nolo contendre with respect to, any
felony, or any act of fraud, embezzlement or dishonesty by the Executive against
the Company, the Parent or any of the Company’s or the Parent’s subsidiaries, or
any act of moral turpitude or any conduct in which the Executive engages during
his employment that tends to bring the Company, the Parent or any of their
subsidiaries into substantial public disgrace or dispute; (ii) the commission of
any act or omission by the Executive involving fraud with respect to the Company
or the Parent or any of their subsidiaries or in connection with any
relationship between the Company, the Parent or any of their subsidiaries and
any customer or supplier, (iii) the Executive’s use of illegal drugs or
repetitive abuse of other drugs or repetitive excess consumption of alcohol
interfering with the performance of the Executive’s duties, (iv) the gross
negligence or willful misconduct in the performance of the Executive’s duties
with respect to the Company or the Parent or any of their subsidiaries or (v)
the Executive’s failure to follow the lawful directives of the Company’s Board
of Managers, the Parent’s Board of Directors or the Parent’s president and chief
executive officer where the Executive has been given written notice of the acts
or omissions constituting such failure and the Executive has failed to cure such
conduct, where susceptible to cure, within 30 days following such notice.

4.3

Effect of Termination without Cause.

(a)

If the Executive’s employment with the Company shall be terminated by the
Company without Cause during the Term of this Agreement: (i) the Company shall
pay to the Executive the Base Salary earned through the Termination Date; and
(ii) so long as the Executive complies with the requirements of Section 4.7 of
the Asset Purchase Agreement and Section 4.3(b), 4.5 and 5.2 of this Agreement
the Company shall pay to the Executive an amount equal to the Executive’s Base
Salary, as in effect on the Termination Date, payable for the remainder of every
year of the Term (the “Severance Payment Period”) on the same terms and with the
same frequency as the Executive’s Base Salary was paid prior to such
termination. Such payment shall commence on the first payroll period (the
“Initial Payment Date”) which occurs on or after the expiration of the Severance
Delay Period (as defined below), which initial payment shall include the payment
of any payroll periods occurring prior to the Initial Payment Date in a lump sum
and shall continue for the remainder of the Severance Payment Period.

 

4

 

 

 

(b)

As a condition to receiving the payments provided for in clauses (i) and (ii) of
Section 4.3(a), the Executive agrees to sign and deliver to the Company, at the
time of the Executive’s termination of employment, a release in form and
substance substantially similar to the form of release attached hereto as
Exhibit A (the “Employee Release”), and all revocation periods regarding such
release must expire within sixty (60) days of the Executive’s Termination Date
(the “Severance Delay Period”). The Executive acknowledges that if the
conditions of clause (ii) of Section 4.3(a) and this Section 4.3(b) are not met
prior to the expiration of the Severance Delay Period as a result of the
Executive’s failure to act reasonably in approving and executing the release,
then the Executive shall forfeit the right to receive the payments provided for
in clause (ii) of Section 4.3(a). Company, Parent and Executive acknowledge and
agree that the Employee Release does not release, and specifically excludes, the
Executive’s and all other third-parties’ rights and remedies under the Asset
Purchase Agreement, Merger Agreement, Earn-Out Agreement dated March 30, 2015
(the “Earn-Out Agreement”), Additional Earn-Out Agreement dated March 30, 2015
(“Additional Earn-Out Agreement”), and Subordinated Convertible Seller Note
dated March 30, 2015 (“Subordinated Convertible Note”). 

4.4

Resignation by the Executive. The Executive shall be entitled to resign the
Executive’s employment with the Company at any time during the Term of this
Agreement. If the Executive resigns during the Term of this Agreement: (i) the
Company shall pay to the Executive the Base Salary earned through the
Termination Date; and (ii) neither the Company nor the Parent shall have any
further obligations to the Executive under this Agreement except those required
to be provided by law or under the terms of any other agreement between the
Company and the Executive.

4.5

Orderly Transition. Following any termination of this Agreement, or notice
thereof, the Executive will reasonably cooperate with the Company in all matters
relating to the winding up of his pending work on behalf of the Company and the
orderly transfer of any pending work to other employees of the Company or its
subsidiaries or affiliated entities as may be designated by the Company.

 

5

 

 

4.6

Section 409A. It is intended that (1) each installment of the payments provided
under this Agreement is a separate “payment” for purposes of Section 409A of the
United States Internal Revenue Code of 1986 (the “Code”) and (2) that the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding
anything to the contrary in this Agreement, if the Company determines (i) that
on the date Executive’s employment with the Company terminates or at such other
time that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company and (ii) that any payments to be provided to the Executive pursuant
to this Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code (“Section 409A Taxes”) if provided at the time otherwise
required under this Agreement then (A) such payments shall be delayed until the
date that is six months after the date of Executive’s “separation from service”
(as such term is defined under Treasury Regulation 1.409A-1(h)) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay
Period”) and (B) such payments shall be increased by an amount equal to interest
on such payments for the Payment Delay Period at a rate equal to the prime rate
in effect as of the date the payment was first due (for this purpose, the prime
rate will be based on the rate published from time to time in The Wall Street
Journal). Any payments delayed pursuant to this Section 5.5 shall be made in a
lump sum on the first day of the seventh month following the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), or such earlier date that, as determined by the Committee, is
sufficient to avoid the imposition of any Section 409A Taxes.

5.

Non-Competition, Non-Solicitation, Confidentiality and Non-Disclosure.

5.1

Non-Competition and Non-Solicitation. The Executive hereby acknowledges that he
is a party to and bound by the Restrictive Covenants included in Section 4.7 of
the Asset Purchase Agreement, subject to subsection 4.7(f), and that he has
carefully read and considered the provisions thereof and, having done so, agrees
that the restrictions set forth in Section 4.7 of the Asset Purchase Agreement
are fair and reasonable and are reasonably required for the protection of the
legitimate business and economic interest of the Company. The Executive further
acknowledges that the Company would not have entered into this Agreement absent
the Executive’s agreeing to be subject to the Restrictive Covenants of Section
4.7 of the Asset Purchase Agreement.

5.2

Confidential Information.

(a)

Obligation to Maintain Confidentiality. The Executive acknowledges that the
continued success of the Company and the Parent and their subsidiaries depends
upon the use and protection of a large body of confidential and proprietary
information, including confidential and proprietary information now existing or
to be developed in the future. “Confidential Information” will be defined as all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (i) related to the Company’s and the Parent’s and their
subsidiaries’ prior, current or potential business and (ii) not generally or
publicly known. Therefore, the Executive agrees not to disclose or use for the
Executive’s own account any of such Confidential Information, except as
reasonably necessary for the performance of the Executive’s duties as an
employee or director of the Company or the Parent, without prior written consent
of the Board of Managers or the Board of Directors of the Parent, unless and to
the extent that any Confidential Information (i) becomes generally known to and
available for use by the public other than as a result of the Executive’s
improper acts or omissions to act or (ii) is required to be disclosed pursuant
to any applicable law, regulatory action or court order; provided, however, that
the Executive must give the Company and the Parent prompt written notice of any
such legal requirement, disclose no more information than is so required, and
cooperate fully with all efforts by the Company and the Parent (at the Company’s
and the Parent’s sole expense) to obtain a protective order or similar
confidentiality treatment for such information. Upon the termination of the
Executive’s employment with the Company, the Executive agrees to deliver to the
Company and the Parent, upon request, all memoranda, notes, plans, records,
reports and other documents (including copies thereof and electronic media)
relating to the business of the Company and the Parent (including, without
limitation, all Confidential Information) that the Executive may then possess or
have under the Executive’s control, other than such documents as are generally
or publicly known (provided, that such documents are not known as a result of
the Executive’s breach or actions in violation of this Agreement); and at any
time thereafter, if any such materials are brought to the Executive’s attention
or the Executive discovers them in the Executive’s possession, the Executive
shall deliver such materials to the Company and the Parent immediately upon such
notice or discovery.

 

6

 

 

(b)

Ownership of Intellectual Property. If the Executive creates, invents, designs,
develops, contributes to or improves any works of authorship, inventions,
materials, documents or other work product or other intellectual property,
either alone or in conjunction with third parties, at any time during the time
that the Executive is employed by the Company (“Works”), to the extent that such
Works were created, invented, designed, developed, contributed to, or improved
with the use of any resources of the Company, the Parent or any of their
subsidiaries and/or within the scope of such employment (collectively, the
“Company Works”), the Executive shall promptly and fully disclose such Company
Works to the Company and the Parent. Any copyrightable work falling within the
definition of Company Works shall be deemed a “work made for hire” as such term
is defined in 17 U.S.C. § 101. The Executive hereby (i) irrevocably assigns,
transfers and conveys, to the extent permitted by applicable law, all right,
title and interest in and to the Company Works on a worldwide basis (including,
without limitation, rights under patent, copyright, trademark, trade secret,
unfair competition and related laws) to the Company or such other entity as the
Company shall designate, to the extent ownership of any such rights does not
automatically vest in the Company under applicable law, and (ii) waives any
moral rights therein to the fullest extent permitted under applicable law. The
Executive agrees not to use any Company Works for the Executive’s personal
benefit, the benefit of a competitor of the Company or the Parent or any of
their subsidiaries, or for the benefit of any person or entity other than the
Company, the Parent or their affiliated entities. The Executive agrees to
execute any further documents and take any further reasonable actions requested
by the Company or the Parent to assist it in validating, effectuating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of its rights hereunder, all at the Company’s sole expense.

(c)

Third Party Information. The Executive understands that the Company or the
Parent and their subsidiaries will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s or the Parent’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the time
that the Executive is employed by the Company or serves on the Board of Managers
or the Parent’s Board of Directors and at all times thereafter, the Executive
will hold information which the Executive knows, or reasonably should know, to
be Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel of the Company or the Parent who need to know such
information in connection with their work for the Company or the Parent) or use,
except in connection with the Executive’s work for the Company or the Parent,
Third Party Information unless expressly authorized in writing by the Board of
Managers or the Parent’s Board of Directors or the information (i) becomes
generally known to and available for use by the public other than as a result of
the Executive’s improper acts or omissions or (ii) is required to be disclosed
pursuant to any applicable law, regulatory action or court order.

 

7

 

 

(d)

Use of Information of Prior Employers. During the Term, the Executive shall not
use or disclose any Confidential Information including trade secrets, if any, of
any former employers (other than TJ Seafood, LLC, T.J. Foodservice Co., Inc. or
Del Monte Capitol Meat Co.) or any other person to whom the Executive has an
obligation of confidentiality, and shall not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer (other than TJ Seafood, LLC, T.J. Foodservice Co., Inc. or Del Monte
Capitol Meat Co.) or any other person to whom the Executive has an obligation of
confidentiality unless consented to in writing by the former employer or person.
The Executive shall use in the performance of the Executive’s duties only
information that is (i) generally known and used by persons with training and
experience comparable to the Executive’s and that is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) otherwise
provided or developed by the Company or the Parent or (iii) in the case of
materials, property or information belonging to any former employer (other than
TJ Seafood, LLC, T.J. Foodservice Co., Inc. or Del Monte Capitol Meat Co.) or
other person to whom the Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person.

(e)

Disparaging Statements. During the time that the Executive is employed by the
Company or serves on the Board of Managers or the Parent’s Board of Directors
and at all times thereafter, the Executive shall not disparage the Company or
the Parent or any of their subsidiaries or affiliated entities or any of the
Company’s, the Parent’s or any of their subsidiaries’ or affiliated entities’
officers, directors, employees, agents or representatives, or any of such
entities’ products or services; provided, that the foregoing shall not prohibit
the Executive from making any general competitive statements or communications
about the Company or the Parent or their businesses in the ordinary course of
competition. The Company agrees that (i) it shall not issue any public
statements disparaging the Executive and (ii) it shall take reasonable steps to
ensure that the senior executive officers and directors of the Company and
Parent shall not disparage the Executive. Notwithstanding the foregoing, nothing
in this Section 5.2(e) shall prevent the Executive or the Company or the Parent
from enforcing any rights under this Agreement or any other agreement to which
the Executive and the Company or the Parent are party, or otherwise limit such
enforcement.

5.3

Enforcement. The parties hereto agree that money damages would not be an
adequate remedy for any breach of Section 5.2 by the Executive or any breach of
Section 5.2(e) by the Company, and any breach of the terms of Section 5.2 by the
Executive or Section 5.2(e) by the Company would result in irreparable injury
and damage to the other party for which such party would have no adequate remedy
at law. Therefore, in the event of a breach or threatened breach of Section 5.2
by the Executive or of Section 5.2(e) by the Company, the Company or its
successors or assigns or the Executive, as applicable, in addition to other
rights and remedies existing in their or the Executive’s favor, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a court of competent jurisdiction in order to enforce, or prevent
any violations of, the provisions of Section 5.2 (in the case of a breach by the
Executive) or Section 5.2(e) (in the case of a breach by the Company) (without
posting a bond or other security), without having to prove damages, and to the
payment by the breaching party of all of the other party’s costs and expenses,
including reasonable attorneys’ fees and costs, in addition to any other
remedies to which the other party may be entitled at law or in equity. The terms
of this Section 5.3 shall not prevent either party from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the other party.

 

8

 

 

6.

Notices. Any notice required or desired to be given under this Agreement shall
be in writing and shall be delivered personally, transmitted by facsimile or
mailed by registered mail, return receipt requested, or delivered by overnight
courier service and shall be deemed to have been given on the date of its
delivery, if delivered, on the third (3rd) full business day following the date
of the mailing, if mailed and on the next business day following the date that a
party providing notice delivers such notice to an overnight courier of national
reputation for next business day delivery, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:

(i)

If to the Executive, to:

 

John DeBenedetti

c/o TPBS, LLP

1545 River Park Dr., Suite 375

Sacramento, CA 95815

 

(ii)

If to the Company or the Parent, to:

 

Del Monte Capitol Meat Company, LLC

The Chefs’ Warehouse, Inc.

100 East Ridge Road

Ridgefield, Connecticut 06877

Attention: Alexandros Aldous

Facsimile: (203) 894-9108

 

7.

Waiver of Breach. The waiver by either party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
other party. No waiver of any provision of this Agreement shall be implied from
any course of dealing between the parties hereto or from any failure by either
party hereto to assert any rights hereunder on any occasion or series of
occasions.

8.

Assignment. The rights and obligations of the Company and the Parent under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company and the Parent. The Executive acknowledges that the
services to be rendered by him are unique and personal, and the Executive may
not assign any of his rights or delegate any of his duties or obligations under
this Agreement.

 

9

 

 

9.

Entire Agreement; Amendment. This Agreement contains the entire agreement of the
parties relating to the subject matter herein and supersedes in full and in all
respects any prior oral or written agreement, arrangement or understanding
between the parties with respect to Executive’s employment with the Company. For
the avoidance of doubt, the agreements and covenants contained herein are
separate and apart from: (i) any covenants not to compete or solicit set forth
in any non-competition and non-solicitation agreement or other agreement,
including the Asset Purchase Agreement, to which the Executive and the Company
or the Parent are a party, and (ii) any covenants and agreements in any other
agreement, including but not limited to the Asset Purchase Agreement, Merger
Agreement, Earn-Out Agreement, Additional Earn-Out Agreement and Subordinated
Convertible Note, to which the Executive, Parent and/or Company are a party.
This Agreement may not be amended or changed orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

10.

Controlling Law. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

11.

Jurisdiction and Venue. This Agreement will be deemed performable by all parties
in, and venue will exclusively be in the state or federal courts located in the
State of New York. The Executive and the Company hereby consent to the personal
jurisdiction of these courts and waive any objections that such venue is
objectionable or improper.

12.

Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY. The losing party in any lawsuit or
proceeding relating to or arising in any way from this Agreement or the matters
contemplated hereby shall pay the reasonable attorneys’ fees and costs of the
prevailing party in such lawsuit or proceeding.

13.

Survival. The obligations of the parties pursuant to Section 4.3, 4.5, 5.1, 5.2,
5.3, 6, 7, 8, 9, 10, 11, 12, 13 and 14 shall survive the termination of the
Executive’s employment hereunder and the termination of this Agreement.

14.

Severability. If any provision of this Agreement or the application of any such
provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.

15.

Headings. The sections, subjects and headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

[signature page to follow]

 

10

 

 

IN WITNESS WHEREOF, the parties have hereto executed this Agreement as of the
day and year first written above.

  EXECUTIVE:         JOHN DEBENEDETTI         /s/ John DeBenedetti              
COMPANY:         Del Monte Capitol Meat Company, LLC               By: /s/
Alexandros Aldous     Name: Alexandros Aldous     Title: Corporate Secretary and
General Counsel               PARENT:         THE CHEFS’ WAREHOUSE, INC.        
By: /s/ Alexandros Aldous     Name: Alexandros Aldous     Title: Corporate
Secretary and General Counsel

 



 

 

 

EXHIBIT A

(Form of Release)



SEPARATION AGREEMENT AND GENERAL RELEASE

1.This Separation Agreement and General Release (“Agreement”) is between John
DeBenedetti (“Employee”) and The Chefs’ Warehouse, Inc./Del Monte Capitol Meat
Company, LLC (the “Company”) to resolve any and all outstanding issues between
the parties in connection with the employment of Employee by Company, and to set
forth all of the obligations between the parties in connection therewith.

2.In exchange for Employee’s execution and non-revocation of this Agreement and
the mutual promises and undertakings set forth herein and in the April 6, 2015
Employment Agreement between the parties (the “Employment Agreement”) (annexed
hereto as Exhibit A), the Company shall pay Employee the payments and benefits
set forth in clauses (i) and (ii) of Section 4.3(a) of the Employment Agreement
pursuant to the schedule described in that Section 4.3(a).

3.Employee acknowledges that he has been advised that he may be able to continue
his health benefits pursuant to COBRA and that Employee will receive additional
information regarding COBRA under separate cover.

4.Employee agrees that he is not entitled to and will not seek any further
consideration, including but not limited to, any wages, vacation pay, sick pay,
disability pay, bonus (including any bonus for 20___ or any other year),
compensation, profit sharing contributions, restricted stock, stock options,
payment or benefit from Releasees (as defined in Section 5) other than that to
which Employee is entitled pursuant to Section 4.3(a) and (b) of the Employment
Agreement.

5.In consideration of the payments and benefits to Employee pursuant to clauses
(i) and (ii) of Section 4.3(a) of the Employment Agreement, Employee agrees to
and hereby does release and discharge the Company, its parents, subsidiaries,
affiliates and their successors or assigns, directors, officers, consultants,
attorneys, representatives and employees (collectively “Releasees”) from any and
all claims, causes of action, arbitrations and demands, whether known or
unknown, which Employee has or ever has had, which are based on acts or
omissions occurring up to and including the date this Agreement is fully
executed, except as to the enforcement of this Agreement and any rights which
cannot be waived as a matter of law. In this release, Employee further releases
the Releasees from any and all compensation owed to Employee, including vacation
pay and any attorneys’ fees, damages and costs Employee could recover under any
statute or common law theory. Included within this release, without limiting its
scope, are claims arising out of Employee’s employment or the termination of
Employee’s employment based on Title VII of the Civil Rights Acts of 1964 as
amended, the Civil Rights Act of 1870, the Americans with Disabilities Act of
1990 as amended, the Americans with Disabilities Act Amendments Act of 2008, the
Age Discrimination in Employment Act as amended, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act of 1938 as amended by the Equal Pay
Act of 1963, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Civil Rights
Act of 1991, the Genetic Information Nondiscrimination Act of 2008, the
California Labor Code, the California Government Code, the applicable California
Wage Order, the California Private Attorneys General Act, the California Fair
Employment and Housing Act, the New York State Human Rights Law, the New York
City Human Rights Law, the New York Labor Law, the New York Wage Theft
Prevention Act, the U.S. Patriot Act, the Sarbanes-Oxley Act of 2002, the
Dodd–Frank Wall Street Reform and Consumer Protection Act, and any other
federal, state or local civil rights, disability, discrimination, retaliation or
labor law, or any theory of contract, criminal, arbitral or tort law. Company
and Employee acknowledge and agree that the above release does not release, and
specifically excludes, the Employee’s and all other third-parties’ rights and
remedies under the Asset Purchase Agreement, Merger Agreement, Earn-Out
Agreement, Additional Earn-Out Agreement and Subordinated Convertible Seller
Note (in each case as defined in the Employment Agreement).

 

 

 

DRAFT

Employee also waives, releases and promises never to assert any such claims,
known or unknown, suspected or unsuspected whether or not he is aware of the
nature or extent of the claims at the time this Agreement becomes effective.
Employee therefore waives his rights under Section 1542 of the California Civil
Code. Section 1542 states:

“A General Release does not extend to claims which the Creditor does not know or
suspect to exist in his favor at the time of executing the General Release,
which, if known to him must have materially affected his settlement with the
Debtor.”

6.This Agreement is not an admission by the Company of any liability. The
Company specifically denies and disclaims any discrimination or injury to any
person.

7.The parties agree that this Agreement may not be introduced in any proceeding,
except to establish the settlement and release, the breach of this Agreement, or
as may be required by law or judicial directive.

8.Employee agrees that Employee will not disclose the existence or terms of this
Agreement except to Employee’s immediate family, tax advisor and attorney,
federal or state taxing authorities, or as compelled by court process.

9.This Agreement, together with the Employment Agreement, contains the complete
understanding of the parties. No other promises or agreements shall be binding
or shall modify this Agreement unless reduced to writing and signed by the
parties hereto or counsel for the parties.

10.Employee shall not institute nor be represented as a party in any lawsuit,
claim, complaint or other proceeding against or involving the Releasees based on
Employee’s employment with the Company or upon any act or omission occurring up
to and including the date this Agreement is fully executed, whether as an
individual or class action, under any federal, state or local laws, rules,
regulations or any other basis. Further, Employee shall not seek or accept any
award or settlement from any such source or proceeding (not including
unemployment insurance proceedings). In the event that Employee institutes, is a
knowing participant, or is a willing member of a class that institutes any such
action, Employee’s claims shall be dismissed or class membership terminated with
prejudice immediately upon presentation of this Agreement. This Agreement does
not affect Employee’s right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or any similar state or local agency, or to
participate in any investigation conducted by the EEOC, or any similar state or
local agency, but Employee acknowledges that he is not entitled to any other
monies other than those payments described in this Agreement.

 

 

 

DRAFT

11.This Agreement shall be governed by New York law without regard to conflicts
of laws principles, and any action to enforce this Agreement must be brought and
heard in a court within the State of New York. The parties to this Agreement
consent to personal jurisdiction in New York in any action commenced to enforce
its terms.

12.This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“409A”). The Company shall
undertake to administer, interpret and construe the provisions of the Agreement
in a manner that does not result in the imposition of any additional tax,
penalty or interest under 409A.

13.In the event that one or more of the provisions of this Agreement are held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement shall not in any way be affected or impaired
thereby.

14.Employee warrants that he is fully competent to enter into this Agreement and
Employee acknowledges that he has been afforded the opportunity to review this
Agreement with Employee’s attorney for at least twenty-one (21) days, that
Employee has been advised to consult with an attorney about this Agreement prior
to executing it, that Employee has read and understands this Agreement and that
Employee has signed this Agreement freely and voluntarily. Further, Employee
understands that Employee has the opportunity to revoke such Agreement within
seven (7) days of signing it. Employee understands that if Employee does revoke
this Agreement, Employee must notify the Company in writing within seven (7)
days of signing this Agreement. If Employee timely revokes Employee’s execution
of this Agreement, then Employee acknowledges that this Agreement shall be of no
force or effect and Employee must return any amounts received hereunder. This
Agreement will not become effective until the eighth (8th) day after Employee
executes and returns this Agreement without revoking his execution of this
Agreement.



PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. To signify the parties’ agreement to the terms of this
Agreement, the parties have executed this Agreement on the date set forth
opposite their signatures which appear below.

 



 

JOHN DEBENEDETTI



__________________________________________________


Date:  _____________________________________________  

THE CHEFS’ WAREHOUSE, INC./
DEL MONTE CAPITOL MEAT COMPANY, LLC




By:  ___________________________________________________


Date: __________________________________________________

 

  

  

 

